Case 4:17-gr-00724 Document 82 Filed on 10/16/19 in TXSD Page 1 of 24

 

 

AOE. an’ Uniteg
ha veal acess Southern piates Co.
rie " — ‘ n Pieeztct Of Tesag
re Oe eee" IN THE UNITED STATES DISTRICT COURT OCT 16
FOR THE SOUTHERN DISTRICT OF TEXAS 2019
HOUSTON DIVISION Ouig t
% Clerk of Couns
UNITED STATES OF AMERICA §
§
V. §
§ CRIMINAL NO. 17-CR-724-S2
LUIS DE JESUS RODRIGUEZ, §
LILIBETH CAMARGO, and §
HELEN LEON MESA §
SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

INTRODUCTION
At all times relevant to this Indictment:

1. Defendant Luis De Jesus Rodriguez (“RODRIGUEZ”) was a bounty hunter in
Houston, Texas, using the name Htown Hunter, and was a resident of the United States.

2. Defendant Lilibeth Camargo (“CAMARGO”) was an ex-girlfriend of
RODRIGUEZ and was a resident of the United States.

3. Defendant Helen Leon Mesa (“MESA”) was the girlfriend of RODRIGUEZ and a
resident of the United States.

4. Alexander Victoria Isaacs (“ISAACS”) was a Colombian national and resident.

5. In early 2016, RODRIGUEZ and CAMARGO engaged in a scheme to target and
recruit young women in Colombia and to bring them to the United States to work as strippers and
prostitutes.

6. In April 2016, RODRIGUEZ and CAMARGO recruited MESA. After her arrival
in the United States, MESA and RODRIGUEZ engaged in a sex trafficking scheme to target and

recruit young, vulnerable women in Colombia, and within the United States, and force and coerce
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD_ Page 2 of 24

them to perform commercial sex acts in and outside of a strip club, Michael’s International, also
known as Chicas Locas, located at 6440 Southwest Freeway, in Houston, Texas (“Michael’s”).

7. ISAACS targeted and recruited women in Colombia to work for RODRIGUEZ and
MESA. ISAACS worked at a bank in Colombia, where he was responsible for facilitating loans
to individuals and to businesses. In that capacity, he targeted young women. To bring these
women to the United States, ISAACS, RODRIGUEZ, and MESA worked together to obtain
fraudulent non-immigrant B1/B2 visitor visas for the women under false pretenses.

8. K.M.L., D.T.G., L.G.S., and E.C.R. were adult Colombian females whom
RODRIGUEZ, MESA, and ISAACS recruited. After the victims’ arrival in Houston, Texas,
RODRIGUEZ and MESA forced, threatened, defrauded, and coerced the victims into engaging in
commercial sex acts in Houston, Texas.

9. A.B.O. was an adult Cuban female already residing in the United States whom
RODRIGUEZ and MESA recruited and forced, threatened, defrauded, and coerced into engaging
in commercial sex acts in Houston, Texas.

The Scheme

10. Generally, RODRIGUEZ, CAMARGO, MESA, and ISAACS targeted and
recruited young, vulnerable women in Colombia. RODRIGUEZ, CAMARGO, and MESA used
false promises of wealth and lucrative job opportunities as exotic dancers to entice young women
to travel to the United States. To bring the women into the United States, RODRIGUEZ, MESA,
and ISAACS engaged in visa fraud by coordinating and facilitating the obtaining of fraudulent
United States non-immigrant B1/B2 visas for the victims.

11. After the women arrived in the United States, RODRIGUEZ and MESA defrauded

and coerced some of the victims into signing significant debt bondage contracts requiring the
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD_ Page 3 of 24

victims to pay approximately $200 USD to $250 USD every day. To enforce the exorbitant
payment scheme, RODRIGUEZ and MESA claimed to have connections with law enforcement in
the United States and Colombia, and engaged in physical acts of violence, threats of violence to
the victims and their family members, and threats of deportation. Despite previously having
promised the victims that RODRIGUEZ and MESA would not require the women to engage in
commercial sex, RODRIGUEZ and MESA’s debt bondage scheme, coupled with their use of
violence and threats, compelled the women to engage in commercial sex acts to meet their daily
quota amounts.

12. When the victims fell behind in their daily payments, RODRIGUEZ forced the
victims to have commercial sex with men whom RODRIGUEZ selected. In exchange,
RODRIGUEZ reduced the amount of debt.

Recruitment

13. As a part of their scheme, RODRIGUEZ, CAMARGO, and MESA recruited
women in Colombia directly and through ISAACS, by word of mouth, and by hosting “casting
calls.” At the casting calls, for example, RODRIGUEZ, MESA, and ISAACS told the women that
RODRIGUEZ was a successful and respected businessman, who needed dancers for his nightclub
in Houston, Texas. To convince the young women that RODRIGUEZ could be trusted, the
Defendants showed the women YouTube videos of RODRIGUEZ as a bounty hunter and his
interviews with media. The Defendants gave the women the impression that RODRIGUEZ was
either a police officer or otherwise had connections with law enforcement in the United States.

14. RODRIGUEZ, CAMARGO, MESA, and ISAACS falsely promised the women
earnings of approximately $500 USD to $1,000 USD each day. The Defendants further promised

to pay all upfront costs of travel to the United States, such as Colombian passport fees and U.S.
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD_ Page 4 of 24

visa fees. The Defendants also promised housing, transportation, a gym, and a maid, among other
benefits, in the United States.

15. RODRIGUEZ, MESA, and ISAACS assured some women they would not have to
prostitute in the United States. Because prostitution is legal in Colombia, the Defendants’
assurances, along with RODRIGUEZ’s claims of being affiliated with law enforcement, were
particularly important to some of the women.

16. RODRIGUEZ, MESA, and ISAACS connected the women with visa preparers at
PriceTravel in Cali, Colombia. The visa preparers submitted fraudulent United States visa
applications, which falsely claimed tourism was the intended purpose of the travel, among other
false assertions, and RODRIGUEZ, MESA and ISAACS coached the women in preparation for
their visa interviews at the United States embassy. To facilitate this visa fraud scheme,
RODRIGUEZ and MESA wired money to ISAACS and to an unindicted co-conspirator, known
to the Grand Jury, at PriceTravel in Cali, Colombia.

17. While engaging in visa fraud, RODRIGUEZ, MESA, and ISAACS collected and
maintained personal information regarding the victims, such as their dates of birth, and names and

addresses of family members in Colombia and Cuba.

Debt Bondage, Violence, and Threats

 

18. After the Colombian victims arrived in the United States, it became apparent to
them that the Defendants had lied. RODRIGUEZ did not own Michael’s, and MESA facilitated
their employment at Michael’s. RODRIGUEZ and MESA became increasingly more controlling
and violent, and they demanded more and more money from the victims. To keep the victims in
debt and to continue exploiting them, RODRIGUEZ and MESA found ways to increase some of

the victims’ debts by charging additional amounts for “sick visits” from someone purporting to be
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 5 of 24

a doctor who provided injections, and by offering opportunities to engage in marriage fraud to
obtain legal status.

19. In or around April 2016, ISAACS directly recruited K.M.L., an adult Colombian
female, who had previously received a personal loan from ISAACS’s employing bank. K.M.L.
arrived in the United States and began living with RODRIGUEZ and MESA at an apartment
located at 201 Main Street, in Houston, Texas. At this time, MESA was working at a different
strip club in Houston, Texas.

20. RODRIGUEZ confiscated K.M.L.’s Colombian passport, which contained her
United States visa. MESA coordinated K.M.L.’s employment at Michael’s. K.M.L. had to strip
to her underwear in front of one of Michael’s managers before she was approved to work. K.M.L.
did not receive any wages from Michael’s and had to pay approximately $30 USD to Michael’s to
work each night. Michael’s also had a VIP/Champagne Room, where customers could pay for a
bottle of champagne to gain entry to this area and where acts of prostitution took place.

21. K.M.L. did not have a written contract with RODRIGUEZ and MESA. After an
initial period of allowing K.M.L. to keep some of her earnings from Michael’s, RODRIGUEZ
and MESA began taking K.M.L.’s earnings. As K.M.L. began working, MESA worked less and
less. RODRIGUEZ and MESA became increasingly controlling and violent and pressured K.M.L.
to earn more money at Michael’s.

22. Onseveral occasions, RODRIGUEZ and MESA threatened K.M.L. with a deadly
weapon. On one of these occasions, K.M.L. told RODRIGUEZ she wanted to leave. In response,
RODRIGUEZ demanded payment of $20,000 USD. K.M.L. informed RODRIGUEZ that a client
was willing to pay her debt. To teach K.M.L. a lesson for wanting to leave, RODRIGUEZ grabbed

and dragged K.M.L. by her hair and held a gun to her head and also threatened to harm her with a
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD_ Page 6 of 24

knife.

23. K.M.L. informed ISAACS that she was in a bad situation. Regardless, ISAACS
continued to recruit D.T.G., an adult Colombian female, for whom he had previously facilitated a
loan.

24. ~— In August 2016, RODRIGUEZ and MESA took K.M.L. back to Colombia, where
ISAACS had arranged casting calls for additional women.

25. After hosting the casting calls in late August 2016, RODRIGUEZ and MESA
brought D.T.G. to Houston, Texas, on September 3, 2016.

26. After finding out that L.G.S., an adult Colombian female and friend of D.T.G., was
also in dire need of money, RODRIGUEZ and MESA recruited and brought L.G.S. to the United
States. Having previously visited the United States, L.G.S. already had a visa to the United States,

27. After K.M.L.’s return to Colombia, RODRIGUEZ and MESA adjusted their
scheme to require the victims to sign debt bondage contracts.

28. RODRIGUEZ and MESA required D.T.G. and L.G:S. to each sign debt bondage
contracts for $25,000 USD, with a daily debt repayment of $250 USD.

29. In October 2016, RODRIGUEZ, MESA, and ISAACS obtained a non-immigrant
visitor visa for E.C.R., an adult Colombian female. RODRIGUEZ and MESA then brought E.C.R.
to the United States and required her to sign the same debt bondage contract for $25,000 USD.
When E.C.R. refused to sign the contract, MESA and RODRIGUEZ threatened to destroy E.C.R.’s
visa.

30. RODRIGUEZ and MESA also recruited another vulnerable victim within the
United States. After finding out that A.B.O., an adult Cuban female who had been working at

Michael’s, had escaped an abusive relationship and had nowhere to go, RODRIGUEZ and MESA
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD_ Page 7 of 24

recruited A.B.O. and ultimately required her to sign a debt contract. Because the Defendants did
not illegally bring A.B.O. to the United States, RODRIGUEZ and MESA levied a lesser debt of
$13,200 for A.B.O.

31. The victims were not given a copy of their contracts. These contracts fraudulently
promised the victims that they would be provided with work permits, legal documentation, and
medical care, among other items. To keep the victims further in debt, the debt bondage contract
provided for monetary fines if the victim engaged in romantic relationships, “outings away from
the Establishment” without RODRIGUEZ and MESA’s consent, and for taking a scheduled
workday off.

32. RODRIGUEZ and MESA controlled the victims by living with them in the same
house and providing cellular phones to the victims in order to monitor them and track their
locations. The victims were required to report their locations constantly to RODRIGUEZ and
MESA and were punished for leaving the house or going places without RODRIGUEZ and
MESA’s prior consent.

33. MESA facilitated the victims’ employment at Michael’s. As purported proof of the
victims’ eligibility to work in the United States, and to conceal the victims’ true legal status from
law enforcement, RODRIGUEZ and MESA supplied fraudulent temporary Texas Driver’s
Licenses and Social Security cards. Although the temporary Texas Driver’s Licenses portrayed
photos of the victims, the temporary licenses were in the names and dates of birth of real
individuals who had names similar to those of the victims.

34, Ultimately, RODRIGUEZ and MESA forced, threatened, defrauded, and coerced
K.M.L., D.T.G., L.G.S., E.C.R., and A.B.O. into engaging in commercial sex acts in Houston,

Texas.
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD_ Page 8 of 24

35, After the victims were able to leave RODRIGUEZ and MESA, RODRIGUEZ
instructed the victims and MESA to lie to and not cooperate with law enforcement.
COUNT 1
Sex Trafficking Conspiracy
18 U.S.C. §§ 1594(c), 1591 (a)
36. The allegations in Paragraphs | through 35 are incorporated here.
37. | From on or about April 27, 2016, through on or about December 15, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly and intentionally conspire with each other and others known and unknown to the
Grand Jury to knowingly, recruit, entice, harbor, transport, provide, obtain, and maintain one or
more persons, in and affecting interstate and foreign commerce, knowing and in reckless disregard
of the fact that means of force, threats of force, fraud, and coercion, and as well as a combination
of such means, would be used to cause such persons to engage in one or more commercial sex acts,
in violation of 18 U.S.C. §§ 1594(c) and 1591 (a).
COUNT 2
Sex Trafficking by Means of Force, Fraud, or Coercion — K.M.L.
18 U.S.C. §§ 1591(a) and 2
38. The allegations in Paragraphs | through 35 are incorporated here.
39, From or about April 27, 2016, through on or about August 27, 2016, in the Houston

Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

knowingly recruited, enticed, harbored, transported, provided, obtained, and maintained K.M.L.,
in and affecting interstate and foreign commerce, knowing and in reckless disregard of the fact

that means of force, threats of force, fraud and coercion, as well as a combination of such means,

8
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 9 of 24

would be used to cause K.M.L. to engage in one or more commercial sex acts in violation of 18
US.C. §§ 1591(a), 1591(b)(1), and 2.
COUNT 3
Sex Trafficking Means of Force, Fraud, or Coercion — D.T.G.
18 U.S.C. §§ 1591(a) and 2
40. The allegations in Paragraphs 1 through 35 are incorporated here.
At. From on or about July 12, 2016, through on or about December 15, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

knowingly recruited, enticed, harbored, transported, provided, obtained, and maintained D.T.G.,
in and affecting interstate and foreign commerce, knowing and in reckless disregard of the fact
that means of force, threats of force, fraud and coercion, and any combination of such means,
would be used to cause D.T.G. to engage in one or more commercial sex acts in violation of 18
ULS.C. §§ 1591 (a), 1591(b)(1), and 2.
COUNT 4
Sex Trafficking Means of Force, Fraud, or Coercion — L.G.S.
18 U.S.C. §§ 1591(a) and 2
42. The allegations in Paragraphs | through 35 are incorporated here.
43, From or about September 5, 2016, through on or about December 15, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

knowingly recruited, enticed, harbored, transported, provided, obtained, and maintained L.G.S., in
and affecting interstate and foreign commerce, knowing and in reckless disregard of the fact that
means of force, threats of force, fraud and coercion, and any combination of such means, would

be used to cause L.G.S. to engage in one or more commercial sex acts in violation of 18 U.S.C. §§

9
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 10 of 24

1591(a), 1591(b)(1), and 2.
COUNT S5
Sex Trafficking by Means of Force, Fraud, or Coercion — E.C.R.
18 U.S.C. §§ 1591(a) and 2
44, ‘The allegations in Paragraphs | through 35, are incorporated here.
45. From on or about October 4, 2016, through on or about December 15, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

knowingly, recruited, enticed, harbored, transported, provided, obtained, and maintained E.C.R.,
in and affecting interstate and foreign commerce, knowing and in reckless disregard of the fact
that means of force, threats of force, fraud and coercion, and any combination of such means,
would be used to cause E.C.R. to engage in one or more commercial sex acts in violation of 18
US.C. §§ 1591 (a), 1591(b)C1), and 2.
COUNT 6
Sex Trafficking by Means of Force, Fraud, or Coercion — A.B.O.
18 U.S.C. §§ 1591(a) and 2
46. The allegations in Paragraphs | through 35 are incorporated here.
47. From or about November 1, 2016, through on or about December 15, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

knowingly, recruited, enticed, harbored, transported, provided, obtained, and maintained A.B.O.,
in and affecting interstate and foreign commerce, knowing and in reckless disregard of the fact
that means of force, threats of force, fraud and coercion, and any combination of such means,
would be used to cause A.B.O. to engage in one or more commercial sex acts in violation of 18

U.S.C. §§ 1591(a), 1591(b)(1), and 2.
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 11 of 24

COUNT 7
Obstruction and Interference with the Enforcement of 18 U.S.C. § 1591 (Sex Trafficking)

48. The allegations in Paragraphs 1 through 35 are incorporated here.

49. Beginning on or about December 15, 2016, and continuing until the present, in the
Houston Division of the Southern District of Texas and elsewhere, defendant

LUIS DE JESUS RODRIGUEZ
did knowingly and intentionally obstruct, and did attempt to do so, and did knowingly and
intentionally interfere with and prevent the enforcement of 18 U.S.C. § 1591(a) specifically, as to
Counts One, Two, Three, Four, Five, and Six, in violation of 18 U.S.C. § 1591(d).
COUNT 8
Conspiracy to Transport Helen Mesa for Prostitution through Coercion and Enticement
18 U.S.C, § 371
50. The allegations in Paragraphs | through 35 are incorporated here.
51. From or about January 25, 2016, and through April 2016, within the Houston

Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
LILIBETH CAMARGO,

did knowingly conspire with each other and others known and unknown to the Grand Jury, and
agreed to persuade, induce, entice, and coerce individuals to travel in interstate and foreign
commerce, to engage in prostitution and any sexual activity for which any person can be charged
with a criminal offense, in violation of 18 U.S.C. §§ 371 and 2422(a).

Manner and Means of the Conspiracy

 

52. It was an object of the conspiracy to bring young women from Colombia and to
profit financially from their prostitution activities in Houston, Texas.

53. It was part of the conspiracy that RODRIGUEZ and CAMARGO recruited young

11
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 12 of 24

women from Colombia to work as prostitutes in the United States.

54. RODRIGUEZ and CAMARGO made promises to the young women about the
amounts of money they would earn from prostitution. RODRIGUEZ and CAMARGO also
promised to obtain and pay for the women’s necessary immigration documents and travel to the
United States.

Overt Acts

55. RODRIGUEZ and CAMARGO traveled together from Houston, Texas to
Colombia on or about January 25, 2016. In Colombia, they met with ISAACS, who assisted in
recruiting women from Colombia.

56. At a meeting with ISAACS, CAMARGO, and other women who were interested
in coming to the United States, ISAACS and CAMARGO made false promises about the money
that the women would be able to make from dancing and prostituting at strip clubs in the United
States. CAMARGO also stated that RODRIGUEZ was a successful businessman in Houston,
Texas, who wanted to find dancers for his strip club in the United States. CAMARGO’s mother
and brother were present at this meeting. CAMARGO claimed that her mother had a “contact” at
the U.S. Embassy in Bogota, Colombia, and that her mother could help facilitate the receipt of
U.S. visas for the young women.

57. CAMARGO and RODRIGUEZ offered commissions to those who introduced
them to young Colombian women who later traveled to the United States.

58. In April 2016, CAMARGO traveled to Colombia again and held another recruiting
meeting with young females, including MESA. CAMARGO promised that the young women
would make approximately $1,000 USD each day and that the women could make a lot of money

by engaging in prostitution. CAMARGO also promised that the women would receive visas and

12
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 13 of 24

transportation to the United States, among other benefits.
59. CAMARGO put MESA in touch with RODRIGUEZ, who agreed with
CAMARGO that MESA should travel to the United States.
60. CAMARGO and RODRIGUEZ persuaded, induced, enticed, and coerced MESA
to travel from Colombia to Houston, Texas for MESA to work as a prostitute, in violation of 18
ULS.C. §§ 371 and 2422(a).
COUNT 9

Coercion and Enticement — Helen Leon Mesa
18 U.S.C. § 2422(a)

 

61. The allegations in Paragraphs 1 through 60 are incorporated here.
62. On or about May 12, 2016, in the Houston Division of the Southern District of
Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
LILIBETH CAMARGO,

did knowingly persuade, induce, entice, and coerce, and did attempt to persuade, induce, entice
and coerce an adult female, Helen Leon Mesa, to travel in interstate and foreign commerce,
specifically from Colombia, to Houston, Texas, to engage in prostitution and any sexual activity
for which any person can be charged with a criminal offense, in violation of 18 U.S.C. §§ 2422(a)
and 2.
COUNT 10
Coercion and Enticement — D.T.G.
18 U.S.C. § 2422(a)
63. The allegations in Paragraphs 1 through 60 are incorporated here.

64. On or about August 27, 2016, in the Houston Division of the Southern District of

Texas and elsewhere, defendant

13
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 14 of 24

LUIS DE JESUS RODRIGUEZ
did knowingly persuade, induce, entice, and coerce, and did attempt to persuade, induce, entice
and coerce an adult female, D.T.G., to travel in interstate and foreign commerce, specifically from
Colombia, to Houston, Texas, to engage in prostitution and any sexual activity for which any
person can be charged with a criminal offense, in violation of 18 U.S.C. §§ 2422(a) and 2.
COUNT 11
Conspiracy to Commit Visa Fraud
18 U.S.C, § 371
65. The allegations in Paragraphs | through 60 are incorporated here.
66. From on or about April 14, 2016, and through on or about December 15, 2016, in

the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly and intentionally conspire with each other and others known and unknown to the
Grand Jury to commit an offense against the United States, that is, to knowingly and willfully aid,
abet, counsel, command, induce, and procure another person to utter, use, to use, possess, obtain,
accept, and receive a visa, namely a non-immigrant B1/B2 visitor visa, for entry into the United
States and as evidence of authorized stay and employment in the United States, knowing that the
visa had been procured by means of false claims and statements, and to have been otherwise
procured by fraud and unlawfully obtained, in violation of 18 U.S.C. § 1546(a).
Manner and Means of Conspiracy

67. It was part of the plan and purpose of the conspiracy that the members of the

conspiracy facilitated the international transportation of the victims from Colombia to the United

States by engaging in widespread visa fraud for financial gain.
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 15 of 24

68. | Members of the conspiracy assisted victims in obtaining fraudulent visas through
the use of false statements. The Defendants and conspirators known and unknown to the Grand
Jury completed visa documents for the victims, which included multiple false statements. Among
those false statements, the documents falsely claimed that the victims did not intend to work in the
United States. The Defendants created false backgrounds for the victims, including fictitious
occupations, and coached the victims on what to say during their visa interviews at the United
States embassy to avoid detection and receive their visas. ISAACS, RODRIGUEZ, and MESA
all knew that the victims would work for RODRIGUEZ and MESA in the United States.

Overt Acts

69. In furtherance of the conspiracy and to effect the objects thereof, within the
Southern District of Texas and elsewhere, RODRIGUEZ, MESA, ISAACS, and co-conspirators
known and unknown to the Grand Jury committed and caused to be committed, among others, at
least one of the following overt acts.

70. On or about June 3, 2016, co-conspirators known and unknown to the Grand Jury
completed and submitted a fraudulent visa application for K.M.L., which falsely stated that she
was traveling to the United States for tourism and that K.M.L. was employed as a nurse in
Colombia. In June 2016, ISAACS facilitated the receipt of K.M.L.’s visa and coached her in
preparation for her interview at the United States embassy.

71. Onorabout August 7, 2016, co-conspirators known and unknown to the Grand Jury
completed and submitted a fraudulent visa application for D.T.G., which falsely stated that she
was traveling to the United States for a vacation with her boyfriend, ISAACS.

72. RODRIGUEZ, MESA, and ISAACS instructed D.T.G. to falsely state that she

worked at a training center for transporters of hazardous material and that ISAACS was her
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 16 of 24

boyfriend.

73. In early to mid-August 2016, ISAACS facilitated the receipt of D.T.G.’s visa.
ISAACS also took D.T.G. for her fingerprinting and visa interview at the United States embassy
in Bogota, Colombia.

74. On October 4, 2016, co-conspirators known and unknown to the Grand Jury
completed and submitted a fraudulent visa application for E.C.R., which falsely stated that she was
traveling to the United States for a vacation with her fiancé. E.C.R. was instructed to falsely state
that she worked at a business where she was a logistics supervisor.

75.  Inearly October 2016, ISAACS facilitated the receipt of E.C.R.’s visa. ISAACS
also took E.C.R. for her fingerprinting and visa interview at the United States Embassy in Bogota,
Colombia.

76. Throughout the conspiracy, RODRIGUEZ, MESA, and other individuals known to
the Grand Jury financially facilitated obtaining the fraudulent visas for K.M.L., D.T.G., and
E.C.R., by wiring money to ISAACS and other co-conspirators in Colombia, all in violation of 18
ULS.C. § 371.

COUNT 12
Visa Fraud — K.M.L.
18 U.S.C. §§ 1546 and 2
77. The allegations in Paragraphs | through 76 are incorporated here.
78. From on or about April 27, 2016, through on or about August 27, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

aiding and abetting one another, did knowingly and willfully aid, abet, counsel, command, induce,

and procure another person to utter, use, attempt to use, possess, obtain, accept, and receive a visa,

16
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 17 of 24

namely a non-immigrant B1/B2 visitor visa, for entry into the United States and as evidence of
authorized stay and employment in the United States, knowing that the visa had been procured by
means of false claims and statements, and to have been otherwise procured by fraud and unlawfully
obtained for K.ML.L. to wit, false representations were made regarding K.M.L.’s occupation and
purpose of her trip, in violation of 18 U.S.C. §§ 1546 and 2.
COUNT 13
Visa Fraud — D.T.G.
18 U.S.C. §§ 1546 and 2
79, The allegations in Paragraphs | through 76 are incorporated here.
80. From on or about July 12, 2016, through on or about December 15, 2016, in the

Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

aiding and abetting one another, did knowingly and willfully aid, abet, counsel, command, induce,
and procure another person to utter, use, attempt to use, possess, obtain, accept, and receive a visa,
namely a non-immigrant B1/B2 visitor visa, for entry into the United States and as evidence of
authorized stay and employment in the United States, knowing that the visa had been procured by
means of false claims and statements, and to have been otherwise procured by fraud and unlawfully
obtained for D.T.G., to wit, false representations were made regarding D.T.G.’s occupation and
purpose of her trip, in violation of 18 U.S.C. §§ 1546 and 2.
COUNT 14
Visa Fraud — E.C.R,
18 U.S.C. §§ 1546 and 2
81. The allegations in Paragraphs 1 through 76 are incorporated here.

82. From on or about October 4, 2016, and continuing until on or about December 15,

2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

17
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 18 of 24

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

aiding and abetting one another, did knowingly and willfully aid, abet, counsel, command, induce,
and procure another person to utter, use, attempt to use, possess, obtain, accept, and receive a visa,
namely a non-immigrant B1/B2 visitor visa, for entry into the United States and as evidence of
authorized stay and employment in the United States, knowing that the visa had been procured by
means of false claims and statements, and to have been otherwise procured by fraud and unlawfully
obtained for E.C.R. to wit, false representations were made regarding E.C.R.’s occupation and
purpose of her trip, in violation of 18 U.S.C. §§ 1546 and 2.
COUNT 15
International Money Laundering Conspiracy
18 U.S.C. § 1956(h)
83. The allegations in Paragraphs | through 76 are incorporated here.
84. | From on or about April 14, 2016, and continuing until on or about December 15,

2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly conspire with others known and unknown to the Grand Jury, to knowingly
transport, transmit, and transfer monetary instruments and funds from places in the United States
to places outside the United States, with the intent to promote the carrying on of specified unlawful
activity, to wit, visa fraud, in violation of 18 U.S.C. § 1546, in violation of 18 U.S.C. §
1956(a)(2)(A) and 1956(h).
COUNT 16
Alien Harboring Conspiracy

8 U.S.C. §§ 1324(a)(1)(A)(V)(D

85. The allegations in Paragraphs | through 76 are incorporated here.
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 19 of 24

86. From on or about June 18, 2016, and continuing until on or about December 15,
2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly and intentionally conspire together, and with others known and unknown to the
Grand Jury, to conceal, harbor, and shield from detection aliens in any place, including any
building and any means of transportation, knowing and in reckless disregard of the fact that such
aliens had come to, entered, and remained in the United States in violation of the law, in violation
of 8 U.S.C. § 1324(a)(1 )(A)(iii), all in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(D.
COUNT 17
Alien Harboring for Financial Gain — K.M.L.
8 U.S.C. §§ 1324(a)(1)(A)(iii) & (a)(1)(B)(i)
87. The allegations in Paragraphs | through 76 are incorporated here.
88. From on or about June 18, 2016, and continuing until on or about August 27, 2016,

in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

knowingly and in reckless disregard of the fact that a certain alien, namely K.M.L., had come to,
entered, and remained in the United States in violation of law, did conceal, harbor, and shield from
detection, and attempt to conceal, harbor, and shield from detection, said alien at residences located
at 201 Main St. #8G and 223 Gessner St., Houston, Texas, and elsewhere in for the purpose of
commercial and private financial gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)Gii) and
(a)(1)(B)().
COUNT 18
Alien Harboring for Financial Gain — D.T.G.
8 U.S.C. §§ 1324(a)(1)(A) (iii) & (a)(1)(B)(i)
89. The allegations in Paragraphs | through 76 are incorporated here.

19
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 20 of 24

90. From on or about September 3, 2016, and continuing until on or about December
15, 2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly and in reckless disregard of the fact that a certain alien, namely D.T.G., had come
to, entered, and remained in the United States in violation of law, did conceal, harbor, and shield
from detection, and attempt to conceal, harbor, and shield from detection, said alien at a residence
located at 223 Gessner St., in Houston, Texas, and elsewhere for the purpose of private financial
gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (a)(1)(B)(i).
COUNT 19
Alien Harboring for Financial Gain — E.C.R.
8 U.S.C. §§ 1324(a)(1)(A)(iiil) & (a1) (B)(D
91. The allegations in Paragraphs | through 76 are incorporated here.
92. From on or about October 28, 2016, and continuing until on or about December 15,

2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly and in reckless disregard of the fact that a certain alien, namely E.C.R., had come
to, entered, and remained in the United States in violation of law, did conceal, harbor, and shield
from detection, and attempt to conceal, harbor, and shield from detection, said alien at a residence
located at 223 Gessner St., in Houston, Texas, and elsewhere for the purpose of commercial
advantage and private financial gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iit) and (a)(1)(B)@).
COUNT 20
Aggravated Identity Theft — D.T.
18 U.S.C. §1028A
93. The allegations in Paragraphs | through 76 are incorporated here.

94. | From on or about September 3, 2016 and continuing until on or about December

20
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 21 of 24

15, 2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly possess and use, without lawful authority, a means of identification of another
person, to wit, the name, date of birth, and Texas Driver’s License number of D.T., during and in
relation to alien harboring for financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and
(a)(1)(B)G@), knowing that the means of identification belonged to another actual person, in
violation of 18 U.S.C. § L028A.
COUNT 21
Aggravated Identity Theft — E.R.
18 U.S.C. §1028A
95. The allegations in Paragraphs 1 through 76 are incorporated here.
96. From on or about October 28, 2016 and continuing until on or about December 15,

2016, in the Houston Division of the Southern District of Texas and elsewhere, defendants

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

did knowingly possess and use, without lawful authority, a means of identification of another
person, to wit, the name, date of birth, and Texas Driver’s License number of E.R., during and in
relation to alien harboring for financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)Gii) and
(a)(1)(B)G@), knowing that the means of identification belonged to another actual person, in

violation of 18 U.S.C. § 1028A.

NOTICE OF FORFEITURE
18 U.S.C. § 1594(d)

97. Pursuant to 18 U.S.C. § 1594(d), the United States gives notice to defendants,

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

21
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 22 of 24

that upon their conviction of any of Counts | through 6, the United States intends to seek forfeiture
of:

(A) all property, real or personal, that was involved in, used, or intended to be
used to commit or to facilitate the commission of such violation, and any
property traceable to such property; and

(B) all property, real or personal, that constitutes or is derived from any
proceeds obtained, directly or indirectly, as a result of such violation, or any
property traceable to such property.

NOTICE OF FORFEITURE
18 U.S.C. § 2428

98. Pursuant to 18 U.S.C. § 2428, the United States gives notice to defendants,

LUIS DE JESUS RODRIGUEZ and
LILIBETH CAMARGO,

that upon their conviction of any of Counts 8 through 10, the United States intends to seek

forfeiture of:

(A) all property, real or personal, that was used or intended to be used to
commit or to facilitate the commission of such violation; and

(B) all property, real or personal, constituting or derived from any proceeds
obtained, directly or indirectly, as a result of such violation.

NOTICE OF FORFEITURE
18 U.S.C. § 982(a)(6)

99. Pursuant to 18 U.S.C. § 982(a)(6), the United States gives notice to defendants,

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

that upon their conviction of any of Counts 11 through 14 and Counts 16 through 19, the United
States intends to seek forfeiture of:

(A) any conveyance, including any vessel, vehicle, or aircraft, used in the
commission of the offense;

22
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 23 of 24

(B) all property, real or personal, that constitutes, or is derived from or is
traceable to the proceeds obtained, directly or indirectly, from the
commission of the offense; and

(C) all property, real or personal, that is used to facilitate, or is intended to be
used to facilitate, the commission of the offense.

NOTICE OF FORFEITURE
18 U.S.C. § 982(a)(1)

100. Pursuant to 18 U.S.C. § 982(a)(1), the United States gives notice to defendants,

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

that upon conviction for conspiracy to commit money laundering, in violation of 18 U.S.C. §
1956(h), as charged in Count 15 of this Indictment, the United States intends to seek forfeiture of

all property, real or personal, involved in money laundering offenses or traceable to such property.

NOTICE OF FORFEITURE
8 U.S.C. § 1324(b)(1)

101. Pursuant to 8 U.S.C. § 1324(b)(1), the United States gives notice to defendants,

LUIS DE JESUS RODRIGUEZ and
HELEN LEON MESA,

that upon their conviction of any of Counts 16 through 19, the United States intends to seek
forfeiture of:

(A) any conveyance, including any vessel, vehicle, or aircraft, that has been or
is being used in the commission of such violation; and

(B) — the gross proceeds of such violation, and any property traceable to such
conveyance or proceeds.

23
Case 4:17-cr-00724 Document 82 Filed on 10/16/19 in TXSD Page 24 of 24

MONEY JUDGMENT AND SUBSTITUTE ASSETS
The United States intends to seek the imposition of a money judgment against each
defendant. Defendants are notified that in the event that one or more conditions listed in 21 U.S.C.
§ 853(p) exists, the United States will seek to forfeit any other property of each defendant up to

the amount of the money judgment against that defendant.

ree pect
ORIGINAL SIGNATURE ON FILE

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney

By: ata ot yo
Eun Kate Suh
Zahra Jivani Fenelon

Assistant United States Attorneys

24
